COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-094-CV



IN THE INTEREST OF D.F.M.





----------



FROM THE 158
TH
 
DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On April 1, 2003, appellant filed a motion to extend time to file notice of appeal.  On April 18, 2003 we notified appellant, in accordance with T
EX.
 R. A
PP.
 P. 42.3., that this court may not have jurisdiction over this appeal because the
 notice of appeal and motion to extend time to file the notice of appeal were not timely filed.  We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response. 

It is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f).  Accordingly, we deny the motion to extend time to file the notice of appeal and dismiss the appeal for want of jurisdiction.

PER CURIAM 					

PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.

DELIVERED: May 22, 2003























FOOTNOTES
1:See 
Tex. R. App. P. 47.4.